Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group 1 and the species: MLH1, MTIF3, PPIL2, and NUP50, without traverse in the paper filed 4/09/21 is acknowledged.  

2.   Claims 3, 4, 6, 8-10, 13, 15, 17, and 18 are withdrawn from further consideration by the Examiner, under 37 C.F.R. § 1.142(b) as being drawn to non-elected inventions or species.

     Claims 1, 2, 5, 7, 11, 12, 14, and 16 are being acted upon only as they read on the elected combination of four specific antigens.

3.   The Title and Abstract are objected to because neither accurately describe the invention under examination.  Both fail to disclose a method of diagnosing type 1 diabetes (T1D) onset.

Correction is required.

4.   The claims are objected to:
A) Claim 1 is objected to, acronyms such as “MLH1” must be spelled out in full at their first usage.
B) Claims 1 and 2 are objected to, “Type 1 diabetes” is properly “type 1 diabetes”.

	Correction is required. 

5.   The specification is objected to:
A) “Type 1 diabetes” is properly “type 1 diabetes”,
B) “immuno-assays” is properly “immunoassays”.

Correction is required.

6.   The claimed method employing the four elected species is free of the art.  Accordingly, the search has been extended to include an additional species.  The species selected for additional search is the single MLH1 antigen.  The method under additional examination is the method employing just the MLH1 antigen as recited in Claim 1.

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 1, 2, 5, 7, 11, 12, 14, and 16 rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

	A review of the specification reveals that the assaying for the autoantibodies of the claimed method would reveal nothing about T1D “onset” (defined by Merriam-Webster as “beginning”).  The presence of said autoantibodies only reveals the presence of T1D.  The method could not reveal whether the subject of the assay had T1D for days or years. 

Additionally, the claimed method employing just a single autoantibody specific for the MLH1 antigen would have a sensitivity of just 0.27.  Accordingly, the claimed method could not be employed to reliably diagnose T1D.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims and the showing of the specification it would take undue trials and errors to practice the claimed invention.

9.   Claim 1 is rejected on the basis that the claims recite improper Markush groupings of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and a common use.  A Markush grouping meets these requirements in two situations.  First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.  Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a single structural similarity and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).

Regarding the Markush grouping of the claim, the proteins recited therein are patentably distinct because of both structure and function.  Accordingly, they are not proper alternatives in structure and function.

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.  Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2010/0266610 (IDS).

The '610 application teaches a method comprising the step of contacting an antibody-containing fluid sample from a subject with an MLH1/MutL homology 1 antigen and detecting of an antibody thereto for the diagnosis of T1D (see particularly Embodiment 31 and page 2, column 2 lines 25-27).  Accordingly, T1D onset has been detected.

The reference clearly anticipates the claimed inventions. 

12.  Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/061104 (IDS).

WO 2008/061104 teaches a method comprising the step of contacting an antibody-containing fluid sample from a subject with an MLH1/MutL homology 1 antigen and detecting of an antibody thereto for the diagnosis of T1D (see particularly paragraph [0012] and Table 1).  Accordingly, T1D onset has been detected.

The reference clearly anticipates the claimed inventions. 

13.  35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

14.  Claims 1, 2, 5, 7, 11, 12, 14, and 16  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claims are considered to encompass a claim directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that autoantibodies specific for the antigens of Claim 1 comprise biomarkers for T1D.  Under Step 2A, prong 2, the claims do not integrate this natural phenomena into practical applications.  The claims do not rely on or use the judicial exceptions; they do not act on the information obtained from the laws of nature.

Under final Step 2B the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims.  The additional elements comprise no more than routine immunoassays.

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it" (or generic “and treat”).  As set forth in the decision:
,“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

15.  No claim is allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 5/16/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644